Case 2:20-cv-01488-DSF-MAA Document 23 Filed 11/20/20 Page 1 of 2 Page ID #:101



                                                                      JS-6
   1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
  10
  11   Rory Chavez,                        Case No. 2:20-CV-01488-DSF-MAA
  12
                 Plaintiff,                Order re: Joint Motion
  13                                       Requesting that the Court Retain
          v.                               Jurisdiction to Enforce the
  14                                       Terms of the Parties’ Settlement
       County of Ventura; and Does 1-10,   Agreement and Stipulation for
  15   Inclusive                           Conditional Dismissal Pursuant
  16                                       to Fed. R. Civ. P. 41(a)(2).
                 Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-01488-DSF-MAA Document 23 Filed 11/20/20 Page 2 of 2 Page ID #:102




   1         IT IS HEREBY ORDERED:
   2         1.     The parties have entered into a written Settlement Agreement,
   3   which resolves all issues and controversies to their mutual satisfaction.
   4         2.     The material terms of the Parties’ Settlement Agreement are set
   5   forth in the Joint Motion Requesting that the Court Retain Jurisdiction to
   6   Enforce the Terms of the Parties’ Settlement Agreement and Stipulation for
   7   Conditional Dismissal Pursuant to Fed. R. Civ. P. 41(a)(2) and Exhibit 1
   8   thereto.
   9         3.     By consent of the parties and the Court, and under the authority
  10   of Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 381-
  11   382 (1994), the Court shall retain jurisdiction through November 13, 2025 for
  12   the purpose of enforcing the terms of the Settlement Agreement.
  13         4.     Except as provided for above, this case is dismissed in its
  14   entirety, with each party bearing their own attorney’s fees and costs.
  15
  16         IT IS SO ORDERED.
  17    DATED: November 20, 2020
  18
                                          Honorable Dale S. Fischer
  19                                      UNITED STATES DISTRICT JUDGE
  20
  21
  22
  23
  24
  25
  26
  27
  28
